Citation Nr: 0613589	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected myopericarditis. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 25, 1996 to July 
24, 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 RO decision that determined 
continued the 10 percent evaluation for service-connected 
myopericarditis.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran claims an increased rating for the service-
connected myopericarditis disability rated under 38 C.F.R. §§ 
4.104, Diagnostic Codes 7000, 7002.  

By way of history, the veteran was originally granted service 
connection and assigned a 100 percent rating, effective on 
July 25, 1996, for myopericarditis in a January 1997 RO 
decision.  

The disability rating was later decreased to 30 percent, 
effective on February 1, 1997; and, thereafter to 10 percent, 
effective on February 1, 2000.  

During the course of this appeal, effective January 12, 1998, 
VA revised the criteria for evaluating cardiovascular 
disorders.  62 Fed. Reg. 65,219 (1997).  

His increased rating claim for his service-connected heart 
disability was received in December 2003.  The veteran was 
apprised of the revised regulations in the May 2001 Statement 
of the Case.  

In this case, the Board finds that additional development of 
evidence is required with respect to the claim for an 
increased rating for service-connected myopericarditis.   
Essentially, the veteran claims that his myopericarditis has 
worsened and necessitates a higher rating.  

The Board notes that additional relevant treatment records 
should be obtained.  In November 2004, the RO received new 
medical evidence from the veteran's private treating 
physician with the veteran's waiver of RO consideration; 
however, no clinical records were obtained.  

In a letter, the physician reported that, on echocardiogram, 
there was a trace pericardial effusion with continued 
complaints of atypical chest pain.  The physician noted 
consideration of catheterization.  

In this regard, VA has an obligation to secure such records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).  

The Board also finds that another examination would be useful 
in assessing the severity of the veteran's service-connected 
heart disability.  VCAA requires that the VA afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).  

The most recent VA examination was conducted in February 
2004.  The veteran has contended that the VA examination was 
inadequate and the requested another examination.  

Therefore, the RO should schedule the veteran for a VA 
examination to assess the current extent of the service-
connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that the duty to assist includes the duty to conduct 
a thorough and contemporaneous examination to ensure that the 
evaluation of the disability is a fully informed one).  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
any additional records referable to 
recent treatment received for his 
service-connected myopericarditis.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current severity of his service-
connected myopericarditis.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All necessary tests and 
studies should be conducted, to include 
exercise testing.  The examiner should 
determine the level of METs at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops.  To the extent 
possible, the examiner should state 
whether there is evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram or X- 
ray study.  

The examiner should determine the number, 
if any, of episodes of acute congestive 
heart failure in the past year and, 
unless it would be medically unadvisable, 
determine the level of left ventricular 
ejection fraction.  

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim taking into 
account the old and revised heart disease 
regulations.  38 C.F.R. §§ 4.104, 
Diagnostic Codes 7000, 7002.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for a response 
thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

